Title: From John Adams to Comfort Sands, 26 April 1798
From: Adams, John
To: Sands, Comfort



Sir
Philadelpa. April 26th 1798—

I have received the Letter, you did me the honor to write me on the 21st of this month, enclosing the Resolutions of the Chamber of Commerce of New York unanimously adopted on the 20th, approving the neutral policy of the Government of the United States, the sincere, impartial, and persevering pursuit of it, the Overtures made to the french Republic, and declaring their intention to Support the Measures of Government with unanimity and Zeal—Such Sentiments do honor to our Country, and are received with respect by / Sir / Your most & humble Servant

John Adams